Citation Nr: 0514903	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-32 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to April 11, 1995, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Attorney


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The RO received the veteran's original claim for service 
connection for PTSD on April 1, 1986.  

2.  The Board issued a decision denying service connection 
for PTSD in February 1990 and a decision in November 1994 
holding that new and material evidence had not been submitted 
to reopen his claim for service connection.  

3.  Thereafter, new and material evidence, including service 
department records, was received and the reopened claim was 
granted.  

4.  The veteran had PTSD due to service stressors when his 
original claim for service connection for this disability was 
received.


CONCLUSION OF LAW

The criteria for an effective date of April 1, 1986, for the 
award of service connection for PTSD have been met. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 
(q)(2) (2004); Spencer v. Brown, 4 Vet. App. 283, 293 (1993).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that VA's General Counsel has held that the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA) are not applicable to appeals such as the 
current one involving a notice of disagreement with the 
effective date of an award of service connection.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  This precedent opinion by 
the VA General Counsel is legally binding upon the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that the veteran was provided 
with VCAA notice in a letter mailed in January 2004.  It is 
apparent from the argument submitted by the veteran's 
attorney that she is well aware of what is required to 
substantiate the claim and that there is no outstanding 
evidence to substantiate the claim.  She essentially argues 
that the grant of service connection should be effective from 
the date of receipt of the veteran's original claim.  As 
explained below, the Board agrees.  Although the attorney 
identifies the date of receipt of the original claim as March 
28, 1986, the statement of the veteran's then representative, 
which the attorney identifies as the original claim, is dated 
March 28, 1986, but was not received by VA until April 1, 
1986.  Thus, although it can not be said that the pertinent 
facts are not in dispute, it is clear that no further 
development of the record is required to determine when the 
original claim was received.  

Analysis

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2004).

When there is a final denial of a claim, and new and material 
evidence consisting of service department records is 
subsequently received, the effective date of the award of 
compensation is to agree with the evaluation (since it is 
considered these records were lost or mislaid) or the date or 
receipt of the claim on which the prior evaluation was made, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2004).

The U. S. Court of Appeals for Veterans Claims has noted that 
VA has consistently treated the reopening of a claim on the 
basis of service department records as a reopening of the 
original claim warranting a review of the former disposition 
in light of the service department records which were 
considered to have been lost or mislaid.  Spencer v. Brown, 4 
Vet. App. 283, 293 (1993).  

In a statement dated March 28, 1986, the veteran's then 
representative informed the RO that the veteran was claiming 
entitlement to service connection for PTSD.  The date stamp 
on this statement indicates that it was received by the RO on 
April 1, 1986.  This claim was denied by the RO and the 
veteran's appeal of the RO's decision was denied in an 
unappealed decision of the Board in February 1990.  In an 
unappealed decision of November 1994, the Board determined 
that new and material evidence had not been presented to 
reopen the claim.  In a July 2001 decision, the Board granted 
reopening of the claim based on the receipt of new and 
material evidence, including service department records.  The 
Board remanded the reopened claim for further action by the 
RO.  In the rating decision currently on appeal, the RO 
granted service connection for PTSD, effective April 11, 
1995.

Since the new and material evidence warranting reopening of 
the claim included service department records, the proper 
effective date of the award of service connection is the date 
of receipt of the veteran's original claim, April 1, 1986, if 
the veteran's PTSD existed at that time.  

There is conflicting evidence concerning whether the veteran 
had PTSD due to service when his original claim was received.  
For instance, an October 1986 statement from a VA outreach 
therapist indicates that the veteran had been attending 
Readjustment Counseling Groups for seven months.  During that 
time, he demonstrated symptoms of PTSD in accordance with 
DSM-III (Diagnostic and Statistical Manual of Mental 
Disorders).  The veteran reported service stressors beginning 
at Normandy and continuing through Germany.  These traumatic 
events led up to his gunshot wounds and being pinned down for 
days under fire with no medical help and no food or water.  
During that time, he thought of killing himself to stop the 
pain.  The issue of suicide was continued to the present.  It 
was noted that the veteran self medicated with alcohol and 
his wife accepted the veteran's emotional numbing.  

In June and July 1987, the veteran underwent VA psychological 
evaluation.  He reported that he was involved with the 
landing at Normandy on D-Day plus 10.  According to the 
veteran, he was assigned to the 335th Engineer Regiment, 
Seventh Armored Division as a tank driver.  He related that 
he drove supply trucks, assisted with laying fuel pipes, and 
performed guard duty.  Following service, he worked at the 
Hercules Arsenal in Radford, Virginia, and as a tractor-
trailer driver.  He retired from the Arsenal in 1986 due to a 
series of angina attacks necessitating heart surgery in 1985.  
He reported that he used alcohol excessively on weekends to 
reduce his anxiety and to improve his sleep while he was 
working.  He had had continuous problems with sleep 
disturbance since his military service.  He also had 
disruptive combat-related dreams, frequent intrusive thoughts 
of combat, and an exaggerated startle response.  Based on the 
veteran's reported history, the examining psychologist 
diagnosed PTSD.

However, other medical evidence, including the report of a 
November 1998 VA examination, indicates that the veteran did 
not meet the criteria for a diagnosis of PTSD.  Because of 
the conflict in the medical evidence, the veteran was 
afforded a VA examination by a board of two VA psychiatrists 
in November 2001.  The veteran's claims folders were examined 
prior to a 45 to 60 minute interview of the veteran.  The 
examiners concluded that the veteran met the criteria for a 
diagnosis of PTSD and that the disorder was due to a 
combination of combat and non-combat stressors.  In addition, 
they noted that the disorder had been well documented by 
various providers, to include the outreach therapist who saw 
the veteran in 1986.  In the Board's opinion, the report of 
this examination is highly probative because it is based upon 
a longitudinal review of the veteran's pertinent medical 
history and a thorough examination of the veteran, and the 
two psychiatrists are both of the opinion that the veteran 
has PTSD due to service and that the disorder was present 
when he was seen by the outreach therapist in 1986, prior to 
the filing of his claim for service connection.  Therefore, 
the Board concludes that the preponderance of the evidence 
establishes that the veteran had PTSD when his original claim 
was received by VA.  Accordingly, the proper effective date 
for the grant of service connection is April 1, 1986.  


ORDER

An effective date of April 1, 1986, for the award of service 
connection for PTSD is granted, subject to the criteria 
governing the payment of monetary benefits.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


